Citation Nr: 1709139	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  13-07 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a chronic right wrist disability, to include as secondary to service-connected degenerative arthritis of the right hand with pain or reduced strength, limitation of the right fourth finger, and scars of the right finger status post laceration and fracture.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1961 to January 1966.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated March 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board observes that in the December 2016 informal hearing presentation, the Veteran's representative listed entitlement to a total rating based on individual unemployability (TDIU) as an issue on appeal.  However, as reflected in his March 2013 substantive appeal, the Veteran limited his appeal to the issue reflected above.  Thus, entitlement to TDIU is not in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a chronic wrist disability, to include as secondary to service-connected degenerative arthritis of the right hand with pain or reduced strength, limitation of the fourth right finger, and scars of the right ring finger status post laceration and fracture.  Specifically, in his November 2010 claim, the Veteran stated that he was seeking service connection for restricted movement in his right wrist stemming from his service-connected hand injury.  He indicated that over the years he compensated for the weakness in his hand by using his wrist and felt that this caused the loss of flexibility in his wrist.  

The Veteran was afforded a VA examination in connection with his claim in December 2012.  The examiner diagnosed right flexor carpi radialis tenosynovitis.  The examiner concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the Veteran's major complaint is his hand and wrist DJD affecting his ability to work.  The Veteran's injury to the right fourth finger during his time in the military is unlikely to be the source of his hand and wrist DJD.  The Veteran has a long history of manual labor following his military discharge which is more likely to be the reason of hand/wrist DJD.

The Board concludes that before a decision can be made, a remand is necessary to address whether the Veteran's service-connected right hand and right fourth finger with scars aggravated his right wrist.  Specifically, an examiner should address the Veteran's contention that compensating for the weakness in his hand by using his wrist over the years led to his current right wrist disability.  38 C.F.R. §§ 3.159, 3.310 (2016).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The Veteran should be scheduled for a VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's right wrist disability.  All appropriate tests should be performed and all clinical findings reported in detail.  The examiner should review the Veteran's claims file prior to providing any opinion, and the examination report should include a discussion of the Veteran's documented medical history and lay evidence.

With respect to any identified right wrist disability, diagnosed as right flexor carpi radialis tenosynovitis during the December 2012 VA examination, the examiner should provide an opinion as to whether it is least as likely or not that the right wrist disability is:
(a) caused by 

or

(b) permanently aggravated by the Veteran's service-connected degenerative arthritis of the right hand with pain or reduced strength, limitation of motion of the right fourth finger, and/or scars of the right finger status post laceration and fracture.

Please explain why or why not.  If the examiner finds that the right wrist was aggravated by the service-connected disability, the examiner must identify the baseline level of the right wrist that existed before aggravation by the service-connected disability occurred.

The examiner should specifically address the Veteran's contention that over the years he compensated for the weakness in his service-connected hand by using his wrist and felt that this caused the loss of flexibility in his wrist.  

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

2.  After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claim.  If any benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC) after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

